Citation Nr: 0008905	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1975 to September 
1978, and from April 1980 to April 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in December 1997, 
at which time it was remanded for further development.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.  

2.  A current bilateral hearing loss has not been shown.  


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records show that at the time of enlistment 
examination in October 1976, pure tone thresholds, in 
decibels, was as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

In February 1977, and at other times in service, it was 
indicated that the veteran was issued ear plugs.  In 
September 1977, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

In September 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
10
20
10
20

In April 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
15
5
5
5

In December 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
5
10
LEFT
15
5
0
5
10

In August 1981, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
15
10
0
5
5

One other audiogram, undated in service, revealed that pure 
tone thresholds, in decibels were:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
0
0
0
0
0

In December 1983, on separation examination, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
10
0
0
5

Post service medical records reflect the veteran's health 
condition for other ailments.  No audiological evaluation has 
been submitted for the record, following service separation.  

In December 1997, the Board remanded the case to the RO for 
further development.  The Board determined that it was 
necessary to have the veteran undergo VA audiological 
examination to determine whether the veteran had a current 
hearing disorder; especially since bilateral hearing loss was 
demonstrated during active service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  It was also noted 
that the veteran had probably been exposed to acoustic trauma 
during active service since he was issued ear plugs in 1977.  
The Board requested the RO obtain any further treatment 
records for the veteran regarding hearing loss, and to 
arrange for the veteran to undergo VA audiology examination. 

Further, the Board cited to the law regarding hearing loss 
disability, which is still for application at this time.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Pursuant to the Board's remand, the RO attempted to notify 
the veteran of the Board's requests and to effectuate VA 
examination of the veteran.  The RO's repeated attempts to 
locate the veteran by mail, telephone, or through his 
representative were unsuccessful; and the veteran was never 
notified of the remand considerations.  

In March 2000, the representative from Disabled American 
Veterans argued that the Board should remand the case again 
and seek assistance from them, the veteran's service 
organization (VSO), in an attempt to find out the veteran's 
current address.  

The Board will not remand the case again, as an absolutely 
thorough and exhaustive search was undertaken by the RO to 
find the veteran's correct mailing address, in an attempt to 
comply with the Board's December 1997 remand.  Specifically, 
the RO sent tracers for several addresses associated with the 
veteran to the United States Postal Service (Postal Service), 
and followed up on every lead given from the Postal Service; 
obtained additional addressees and a telephone number from 
the VA Medical Center, and called the veteran repeatedly and 
received no answer; and the RO twice shared correspondence 
with the veteran's representative, and received no additional 
information or a good address for the veteran.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

While the veteran's hearing loss manifested during active 
service did not qualify as a hearing disability under the 
criteria of 38 C.F.R. § 3.385, no authorized audiological 
evaluation has been conducted since active service in order 
to determine whether or not he actually has a hearing 
disability.  As such, there is no evidence of a presently 
existing disability stemming from an in-service incident.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  That is, 
the medical evidence does not include a diagnosis of any 
current bilateral hearing loss disability, for which the 
veteran initiated this claim.  Accordingly, there is no 
evidence that would justify a belief by a fair and impartial 
individual that this claim is well grounded.  Since the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), the claim must be denied.

Additionally, the Board notes that the representative in his 
March 2000 statement argued that the Board should also remand 
again to obtain an opinion regarding the relationship of the 
veteran's hearing loss in service to any current hearing loss 
disability.  As the claim is not well grounded, the Board is 
not obligated to assist the veteran in any further way.  
Rabideau v. Derwinski, supra.  




ORDER

Service connection for bilateral hearing loss is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


